Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2021.03.22
                                                                          15:03:49 -05'00'



                  People v. Walker, 2020 IL App (1st) 162305



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            PIERRE WALKER, Defendant-Appellant.



District & No.     First District, Sixth Division
                   No. 1-16-2305



Filed              March 20, 2020



Decision Under     Appeal from the Circuit Court of Cook County, No. 16-CR-2717; the
Review             Hon. Arthur F. Hill Jr., Judge, presiding.



Judgment           Reversed.


Counsel on         James E. Chadd, Patricia Mysza, and Erin Sostock, of State Appellate
Appeal             Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                   and Kathryn Schierl, Assistant State’s Attorneys, of counsel), for the
                   People.



Panel              JUSTICE CUNNINGHAM delivered the judgment of the court, with
                   opinion.
                   Justices Connors and Harris concurred in the judgment and opinion.
                                               OPINION

¶1       Defendant-appellant Pierre Walker 1 appeals his April 2016 conviction for unlawful use of
     a weapon by a felon, for which he was sentenced to eight years and six months imprisonment.
     On appeal, the defendant argues that (1) trial counsel was ineffective for failing to move to
     quash the search warrant and suppress evidence, (2) the State failed to prove that he possessed
     a firearm in his own abode, and (3) the order for fines and fees should be amended. For the
     reasons that follow, we reverse the judgment of the circuit court of Cook County.

¶2                                         BACKGROUND
¶3       On October 28, 2015, Chicago Police Officer Matthew Diblich swore a complaint for a
     search warrant requesting to search the defendant and the premises of the second floor
     apartment located at 4249 West Jackson Boulevard in Chicago in order to seize a firearm that
     was evidence of the crime of unlawful use of a weapon by a felon. Officer Diblich averred that
     he had probable cause to believe that the firearm would be found with the defendant at that
     location, referring to a conversation with a registered confidential informant who had provided
     accurate information in the past. The circuit court issued the warrant and Officer Diblich and
     Chicago Police Officer Ohle executed the warrant along with 6 to 10 other police officers. The
     officers arrested the defendant after finding him in the apartment along with two boxes of
     ammunition.
¶4       In November 2015, the defendant was indicted for unlawful use or possession of a weapon
     by a felon. The indictment alleged that he “knowingly possessed in his own abode any firearm
     ammunition, after having been previously convicted of the felony offense of
     manufacture/delivery [of cocaine].”
¶5       A bench trial commenced in April 2016 with testimony from Officers Diblich and Ohle.
     The officers testified that when they entered the three-bedroom apartment at 4249 West
     Jackson Boulevard, they found the defendant sleeping on a “makeshift” bed in the dining room
     area. There were five people in the apartment, besides the defendant, who were all detained
     while the search was underway. Officer Diblich could not recall where in the apartment those
     five people were when the officers entered to execute the search warrant.
¶6       Officer Diblich testified that during the search of the second bedroom, which did not have
     a bed, another officer found two boxes of ammunition in the top drawer of a dresser. After
     Officer Diblich photographed the ammunition and placed it into an evidence bag, he brought
     the defendant into the room and showed him the ammunition as well as some cannabis that
     was also recovered from the bedroom. Officer Diblich then read the defendant his rights, and
     the defendant agreed to give a statement, admitting the bullets were his. Later, after the
     defendant was arrested and taken to the police station, he told Officer Ohle, “I can’t wait to
     find your kids. If you think *** that all I got is the bullets.”
¶7       On cross-examination, Officer Diblich admitted that he did not find anything linking the
     defendant to the room where the bullets were found.



         1
          Pierre Walker is also known as Jamal or Jamel Walker. The State’s witnesses at trial referred to
     the defendant as Pierre, while the defense witnesses referred to him as Jamal.

                                                   -2-
¶8          Following the officers’ testimony, the State introduced into evidence a certified copy of
       the defendant’s 2004 conviction for manufacture and delivery of cocaine. The defendant then
       moved for a directed verdict, which was denied.
¶9          The defendant’s girlfriend of 13 years, Dana Johnson, testified on his behalf. According to
       Johnson, in 2015, she lived with the defendant at two different addresses. Between January
       and August 2015, the defendant and Johnson lived at 615 East Gunderson Drive in Carol
       Stream, Illinois. After that, they lived at 619 North Meadows Boulevard in Melrose Park,
       Illinois. Johnson produced a check stub and a traffic ticket mailed to the defendant at the East
       Gunderson address, as well as a W-2 sent to the defendant at the North Meadows address.
¶ 10        Johnson testified that the defendant’s family lived at the Jackson Boulevard address where
       the defendant was arrested. She further stated that when the defendant was not sleeping at their
       house, he would sleep there. In October 2015, the defendant slept the “majority” of nights with
       Johnson at their house but spent at least eight nights at Jackson Boulevard. Johnson explained
       that he would visit his family at Jackson Boulevard and would stay overnight if he was “drunk
       or something.”
¶ 11        As his final witness, the defendant called Keith Terrell, who lived at the Jackson Boulevard
       address with three other people. Terrell, who was not related to the defendant, said that the
       defendant did not live at that address and did not keep any belongings there. However, he
       testified that the defendant stayed the night on October 28, 2015, because the defendant was
       drunk. Terrell further testified that the bedroom where the bullets were found was Antoine
       Walker’s bedroom. Indeed, Terrell testified that Antoine Walker was in that bedroom with a
       woman who lived in the apartment when the police entered to execute the warrant. The police
       then took all the occupants of the apartment into the front room while they searched the
       premises.
¶ 12        Following closing arguments, the court found the defendant guilty of unlawful possession
       of a weapon by a felon.
¶ 13        The court ultimately sentenced the defendant to eight years and six months of
       imprisonment. Following the denial of his motion to reconsider sentence, the defendant timely
       appealed.

¶ 14                                           ANALYSIS
¶ 15       We note that we have jurisdiction to review this matter, as the defendant filed a timely
       notice of appeal following sentencing. Ill. S. Ct. R. 603 (eff. Feb. 6, 2013); R. 606 (eff. July 1,
       2017).
¶ 16       On appeal, the defendant raises three contentions of error, but because we find that his
       challenge to the sufficiency of the evidence is dispositive, we address it first.
¶ 17       A challenge to the sufficiency of the evidence requires the reviewing court to consider
       whether, viewing the evidence in the light most favorable to the State, any rational trier of fact
       could have found the essential elements of a crime beyond a reasonable doubt. People v.
       Newton, 2018 IL 122958, ¶ 24. We will not substitute our judgment for that of the trier of fact,
       nor will we reverse a conviction unless the evidence is so improbable or unsatisfactory so as
       to raise a reasonable doubt of a defendant’s guilt. People v. Wright, 2017 IL 119561, ¶ 70.
¶ 18       The defendant argues that the State failed to prove that he possessed the firearm
       ammunition in his own abode pursuant to section 24-1.1(a) of the Criminal Code of 2012

                                                    -3-
       (Code). (720 ILCS 5/24-1.1(a) (West 2014)). Section 24-1.1(a) of the Code, under which the
       defendant was charged, provides in relevant part that
               “[i]t is unlawful for a person to knowingly possess on or about his person or on his land
               or in his own abode or fixed place of business *** any firearm or any firearm
               ammunition if the person has been convicted of a felony under the laws of this State or
               any other jurisdiction.” Id.
¶ 19       Initially, the parties dispute whether the State was required to prove that Jackson Boulevard
       was the defendant’s abode as an element of the offense of unlawful possession of a weapon by
       a felon. Our supreme court has held that the “essential elements” of the offense of unlawful
       possession of a weapon by a felon are (1) the knowing possession of a firearm and (2) a prior
       felony conviction. People v. Gonzalez, 151 Ill. 2d 79, 85 (1992). 2 The court has explicitly held
       that there is “no requirement” that an offender be using or possessing the weapon “in any
       particular place.” Id. at 87; see also People v. Hester, 271 Ill. App. 3d 954, 956 (1995) (“[T]he
       situs of the defendant’s possession does not constitute a material element of the offense [of
       unlawful use of a weapon by a felon].”); People v. Lindsey, 324 Ill. App. 3d 193, 201 (2001)
       (same). Accordingly, we agree with the State that, notwithstanding its representations to the
       contrary at trial, it was not in fact required to prove that the defendant was in his own abode
       when he possessed the ammunition as an element of the offense of unlawful possession of a
       weapon by a felon.
¶ 20       That leaves us to address whether the State’s evidence was sufficient to prove the defendant
       knowingly possessed the ammunition recovered from the dresser drawer. (Neither party
       disputes that the defendant was a convicted felon.) Possession may be either actual or
       constructive. People v. Terrell, 2017 IL App (1st) 142726, ¶ 18. Here, the defendant did not
       actually possess the ammunition, and so the State was required to prove constructive
       possession. Constructive possession is almost always subject to proof by circumstantial
       evidence. Id. In order to establish the defendant’s constructive possession, the State was
       required to prove that (1) the defendant had knowledge of the contraband and (2) the defendant
       exercised immediate and exclusive control over the area where the contraband was found.
       People v. Maldonado, 2015 IL App (1st) 131874, ¶ 23.
¶ 21       In support of its argument that it proved the defendant constructively possessed the
       ammunition, the State points to his statements to Officers Diblich and Ohle. Specifically, the
       defendant admitted to Officer Diblich that the bullets were his and later admitted the same to
       Officer Ohle when he suggested that he had more than merely bullets to threaten the officer’s
       children.
¶ 22       But in criminal proceedings, the State must prove beyond a reasonable doubt two
       propositions—namely, that a crime was committed, also known as the corpus delicti, and that
       the defendant committed the crime. People v. Smith, 2015 IL App (1st) 132176, ¶ 18.
       Importantly, a confession alone is insufficient to prove the corpus delicti of an offense; there
       must be some corroborating evidence tending to prove that a crime has been committed. People

           2
            To be sure, this case is several decades old, but the relevant language of section 24-1.1(a) of the
       Code has not changed. Indeed, the fact that the legislature has amended section 24-1.1 of the Code
       many times in the intervening years without a change in the relevant language of subsection (a) leads
       us to conclude that the legislature acquiesced in Gonzalez’s interpretation. See People v. Phagan, 2019
       IL App (1st) 153031, ¶ 104 (citing Bruso v. Alexian Brothers Hospital, 178 Ill. 2d 445, 458-59 (1997)).

                                                      -4-
       v. Lara, 2012 IL 112370, ¶ 17. This corroborating evidence need only tend to show the
       commission of an offense. Id. ¶ 18. It is not necessary that the independent evidence establish
       that the defendant committed a crime beyond a reasonable doubt. Id. Rather, it is sufficient if
       the evidence tends to connect the defendant with a crime. Id. ¶ 44.
¶ 23       Before addressing the merits of this issue, we first acknowledge that the defendant did not
       explicitly argue that the State failed to prove the corpus delicti. Instead, on appeal, he generally
       maintained that the evidence was insufficient to prove he constructively possessed the
       ammunition. Ordinarily (and as the State took pains to point out in its petition for rehearing),
       a reviewing court should not search the record for reasons to reverse a trial court judgment.
       See People v. Givens, 237 Ill. 2d 311, 325 (2010). But when a “clear and obvious error”
       occurred in the trial court, this court does not lack the authority to address unbriefed issues. Id.
       We will not turn a blind eye to an obvious error merely because it may not have been presented
       with complete clarity by the parties.
¶ 24       Corpus delicti and the sufficiency of the evidence (which the defendant indisputably
       challenged) are closely related. See People v. McCullough, 2015 IL App (2d) 121364, ¶¶ 72,
       76 (addressing corpus delicti where defendant challenged the sufficiency of the evidence);
       People v. Hurry, 2013 IL App (3d) 100150-B, ¶ 11 (“Defendant argues that the State failed to
       prove the corpus delicti of 8 of the 10 charges ***. Defendant’s contention is a challenge to
       the sufficiency of the evidence.” (Emphasis added.)). People v. Harris, 333 Ill. App. 3d 741
       (2002), is particularly instructive. There, the court held that the evidence was insufficient to
       convict defendant where no corroboration supported his confession. Id. at 752. In reaching this
       conclusion, the court explained, “[i]n the context of a challenge to the sufficiency of the
       evidence, it is the defendant’s statements, together with the corroborating evidence taken as a
       whole, that are required to pass the rational fact finder test.” Id. In other words, the evidence
       to convict a defendant cannot be sufficient unless there is proof of corpus delicti beyond a
       reasonable doubt. See Smith, 2015 IL App (1st) 132176, ¶ 18. Because the defendant explicitly
       challenged the sufficiency of the evidence, we reject the State’s contention that it was error for
       this court to address the more specific issue of whether the State proved the corpus delicti.
¶ 25       Turning then to the merits of the corpus delicti issue, we hold that, even viewed in the light
       most favorable to the State, there was insufficient corroborating evidence to show that the
       defendant constructively possessed the ammunition. The only connection that the defendant
       had to the bullets was that he was sleeping in the apartment where they were found. But this
       alone was insufficient to tend to show the defendant had knowledge or immediate and
       exclusive control over the ammunition under the unique circumstances of this case. First, the
       defendant was in a different room from where the bullets were located; he was sleeping on a
       makeshift bed in the dining room, while the bullets were in an adjacent bedroom. Second, the
       bullets themselves were inside a dresser drawer in the bedroom and not in plain view. Third,
       two other individuals were in the room where the bullets were found when the police entered.
       Finally, and perhaps most significantly, there was nothing linking the defendant to the
       residence, such as bills, clothing, or personal belongings. Contra People v. Spencer, 2012 IL
       App (1st) 102094, ¶¶ 4, 24 (finding that State proved corpus delicti of offense of unlawful use
       of a weapon where police recovered gun from top of kitchen cabinet and where, in addition to
       defendant’s incriminating statement, police recovered two photographs of defendant, an
       identification card listing the address as defendant’s residence, men’s clothing, and mail
       addressed to defendant from inside a bedroom of the house).


                                                    -5-
¶ 26       In this case, in addition to the fact that there was no evidence other than the defendant’s
       statement linking him to ownership of the bullets, there was no evidence linking him to the
       room where the bullets were found. However, there was evidence that the defendant actually
       lived elsewhere. Also, there was evidence that two of the other five occupants of the house
       were actually in the room where the bullets were found. When all of this is taken together, it
       cannot be said that the State’s evidence met its burden of proof, beyond a reasonable doubt.
       For this reason, we find the evidence insufficient to sustain the defendant’s conviction and
       reverse the judgment of the circuit court of Cook County. And because we reverse the
       defendant’s conviction, we need not address his claim of ineffective assistance of counsel or
       his contentions of error in the imposition of fines and fees.

¶ 27                                      CONCLUSION
¶ 28      The defendant’s conviction for unlawful use of a weapon by a felon is reversed.

¶ 29      Reversed.




                                                  -6-